DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Yagyu et al. (JP 2000290409) or Takeyama et al. (US 2020/0024409).
	In the abstract, examples and claims, Yagyu et al. teach a moldable fluororesin power, with diameters exemplified around 60 µm, composed of copolymers of tetrafluoroethylene/hexafluoropropylene or ethylene/tetrafluoroethylene copolymer.
	¶’s 18, 26 and 30, Takeyama et al. teach a composite powder comprising a fluororesin, such as copolymers of tetrafluoroethylene/hexafluoropropylene or ethylene/tetrafluoroethylene copolymer, having particles sizes from 20 to 500 µm.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Pham (US 20150307685).
	In ¶’s 10-12, 23 and 30, Pham teaches a powder comprising a fluororesin, such as copolymers of tetrafluoroethylene/hexafluoropropylene or ethylene/tetrafluoroethylene copolymer, and silica.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Shigenai et al. (US 2015/0030857).
	¶’s 21, 51 and 81, Shigenai et al. teach a composite powder comprising a fluororesin, such as copolymers of tetrafluoroethylene/hexafluoropropylene or ethylene/tetrafluoroethylene copolymer, having particles sizes from 20 to 500 µm, and a bulk density of 0.40 to 1.30 (see ¶ 82).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102((a)(1)) as being anticipated by Audenaert et al. (WO 2007/133912).
	In page 2, lines 29-32 and page 4, lines 1-5, 25-27 and 31-32, Audenaert et al. teach a fluororesin sintering (shaping) powder, with particle diameters of around 40 to 80 µm, composed polymers of tetrafluoroethylene/hexafluoropropylene, comprising glass powder (silica).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)) are met.

Claim(s) 1, 3 and 5-8 is/are rejected under 35 U.S.C. 102((a)(1)) as being anticipated by Deto et al. (JP 2018190831).
	In the abstract and ¶’s 23, 24 and 28, Deto et al. teach a moldable powder having a sphericity of 0.7 or more, comprising a resin such a fluroresin exemplified by copolymers of tetrafluoroethylene/hexafluoropropylene or ethylene/tetrafluoroethylene copolymer, with particle diameters from 30 to 300 µm, incorporating a powder such as silica.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yagyu et al., Takeyama et al., Pham, Shigenai et al. Audenaert et al. or Deto et al.
	While Yagyu et al., Takeyama et al., Pham, Shigenai et al. Audenaert et al. or Deto et al., above,  do not expressly teach the disclosed Hausner ratio of the fluoropolymer powder, it is reasonable that the above fluoropolymer powder would possess the presently claimed properties since the composition of the prior art is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, the Hausner ratio of the fluoropolymer powder is an indication of the flowability of the powder.  It would have been obvious for one of ordinary skill in the art to optimize a known parameter.  Furthermore, there's no evidence on the record that the selected values provide any advantage going beyond what would be expected.
	Therefore, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition, because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claim(s) 5 and 6 /are rejected under 35 U.S.C. 103 as obvious over Pham or Audenaert et al., each individually in view of Deto et al.
	Pham or Audenaert et al., above, differ from the claimed invention in that they do not disclose the sphericity of their shapeable fluororesin powders.  However, it is known in the art for such moldable powders to have a sphericity of 0.7 or more, for the purpose of providing excellent manufacturing efficiency, such as taught by Deto et al. (See ¶ 13).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have the shapable fluororesin powders of Pham or Audenaert et al. with a sphericity of 0.7 or more, in order to obtain the advantages taught by Deto et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


KCE